Citation Nr: 1821595	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-26 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel




INTRODUCTION

The Veteran served on active military duty from May 1966 to May 1968.  He died on April [REDACTED], 2011.  The appellant is his surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision and July 2012 administrative decision of the Department of Veterans Affairs (VA) Regional Office and Pension Management Center (RO & PMC) in Milwaukee, Wisconsin.  Jurisdiction in this matter was transferred to the RO in Detroit, Michigan.

Notably, the appellant requested a Board hearing before a Veterans Law Judge.  She subsequently withdrew her hearing request.  Thus, the hearing request is considered to be withdrawn.

In July 2016, the Board remanded this issue for additional development.  The Board notes that part of this development included the issuance of a statement of the case (SOC) for the issue of entitlement to burial benefits.  While the RO accomplished this development with the issuance of a June 2017 SOC for entitlement for burial benefits, the appellant failed to perfect this appeal.  As a result, this issue is no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claim on appeal.

The Board again notes that the appellant contends that the Veteran's cause of death (carcinoma of the colon with metastases, with contributory coronary artery disease, hypothyroidism, and diabetes mellitus) was attributable to his period of service and his accepted in-service herbicide exposure.

As noted above, the Board remanded this issue in July 2016 in order for a new VA examiner to provide an opinion on whether it was as likely as not (50 percent or greater probability) that the conditions listed on the Veteran's death certificate, namely coronary artery disease and diabetes mellitus, contributed substantially and materially to the Veteran's death or resulted in debilitating effects and general impairment of health to an extent that they rendered the Veteran materially less capable of resisting the effects of the fatal colon cancer with metastases.

The Board additionally notes that the July 2016 remand also instructed the AOJ to provide the appellant with authorizations to obtain the Veteran's terminal records from St. Joseph Mercy Hospital (Oakland).  

Per the July 2016 Board remand instructions, an opinion was provided in May 2017.  The May 2017 examiner noted that apart from the Veteran's death certificate, there were no VBMS medical records pertaining to the Veteran's terminal illness or records a few weeks/months before his death in April 2011.  The examiner stated that without the Veteran's available civilian records, he could not render an opinion on whether it was at least as likely as not that the conditions on the death certificate contributed substantially and materially to the Veteran's death or resulted in debilitating effects and general impairment of health to an extent that they rendered the Veteran materially less capable of resisting the effects of the fatal colon cancer with metastases.

In this regard, the Board acknowledges that in essence, the May 2017 VA examiner indicated that he was unable to provide an opinion due to the lack of medical records specifically pertaining to the Veteran's death.  

Under these circumstances, the Board also finds that VA has a duty to make a further attempt to obtain the Veteran's private terminal treatment records and obtain another VA opinion.  

As noted by the May 2017 VA examiner, it appears that the Veteran's private medical records are incomplete as his terminal records from St. Joseph Mercy Hospital are not associated with the claims file.  Notably, per the May 2016 Board remand instructions, the RO, in a March 2017 letter, provided the appellant with authorizations for the Veteran's terminal records from St. Joseph Mercy Hospital.  However, the appellant did not reply to this correspondence and private treatment records from the identified providers have not been associated with the claims file.

The Board also notes that the duty to assist is not a one-way street; the claimant has a duty to cooperate with VA and facilitate needed development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide any necessary authorization forms to VA for the Veteran's terminal records from St. Joseph Mercy Hospital (Oakland). 

Once these authorizations have been completed, the AOJ should request records from this facility.

Records of any other pertinent treatment should be obtained.  The appellant's assistance in identifying and obtaining the records should be solicited as needed.  The attempts to procure records should be documented in the file.  If records cannot be obtained, a notation to that effect should be inserted in the file.  The appellant is to be notified of unsuccessful efforts in this regard, in order to allow the appellant the opportunity to obtain and submit those records for VA review.

2.  After the above development has been completed, the Veteran's claims file should be forwarded to appropriate VA medical examiner for review.  The examiner is requested to review all pertinent records associated with the claims file, including his service treatment records, VA records and private medical records.  The examiner should comment as to whether it was at least as likely as not that the conditions listed on the Veteran's death certificate, namely coronary artery disease and diabetes mellitus, contributed substantially and materially to the Veteran's death or resulted in debilitating effects and general impairment of health to an extent that they rendered the Veteran materially less capable of resisting the effects of the fatal colon cancer with metastases (i.e. were of such severity as to have material influence in accelerating death).  See 38 C.F.R. § 3.321(c).

In formulating the opinion, the examiner is asked to comment upon the Veteran's death certificate which reflects coronary artery disease, diabetes mellitus and hypothyroidism as significant contributory conditions leading to death (but not resulting in the underlying cause of death by metastatic colon cancer).  

3.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BISWAJIT CHATTERJEE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



